RENDERED: MAY 7, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-1803-MR


JASON BOWLES                                                        APPELLANT



                     APPEAL FROM WARREN CIRCUIT COURT
v.                  HONORABLE STEVE ALAN WILSON, JUDGE
                            ACTION NO. 18-CR-00363



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: GOODWINE, JONES AND KRAMER, JUDGES.

KRAMER, JUDGE: On March 28, 2018, Jason Bowles was indicted in Warren

Circuit Court on two charges of first-degree rape1 and one charge of first-degree

sexual abuse by forcible compulsion2 against his second-cousin, A.C., a minor.


1
    See Kentucky Revised Statute (KRS) 510.040(1)(a).
2
    KRS 510.110(1)(a).
Following a jury trial, Jason was ultimately convicted of one charge of rape, as

well as the charge of sexual abuse, and he was consequently sentenced to eleven

years’ imprisonment pursuant to a final judgment of November 12, 2019. Jason

now appeals, asserting he was entitled to a directed verdict due to insufficient

evidence; a mistrial due to what he believes was the impermissible admission of

prior bad acts evidence against him; or that he is entitled to a new trial due to

various other evidentiary errors discussed below. Upon review, we affirm.

             This matter involves a roughly two-month period between the end of

December 2015 and the beginning of February 2016 when Jason, his wife Holly,

and his two young daughters moved from Alabama to temporarily reside with the

family of Jason’s cousin, R.G. R.G. lived in a four-bedroom house with her

husband, Chris; her then-thirteen-year-old daughter and the victim herein, A.C.;

her daughter, N.G., who was eleven years old at the time; and her son, J.G., who

was then about five years old. While they were there, Jason and his family slept in

A.C.’s bedroom, and A.C. slept on the couch in the family room. On or about

January 20, 2016, however, Holly left R.G.’s house with Jason’s two daughters and

went to live at her mother’s house; Jason slept on the couch; and A.C. returned to

sleeping in her own bedroom. In early February of that year, Jason then left R.G.’s

house to resume living with his wife and daughters, and they left Kentucky.




                                          -2-
             The charges in this matter stemmed from A.C.’s allegations that Jason

began raping and sexually assaulting her shortly after Jason’s daughters and Holly

left the home on January 20, 2016. According to A.C., the first rape – and the

focus of Count I of the indictment – occurred in her bedroom in the early morning

hours on a date between January 20 and January 25. To summarize her

recollection of the event, her room was dimly illuminated only by her television

set, which she kept on at night to help her sleep. She awoke when Jason came into

her room, walked over to her bed, and unbuckled his pants. He pulled the covers

off her, pulled her pants down, scooted her to the edge of the bed, and put what she

believed was his penis inside of her. When Jason started to take his pants down,

A.C. said, “no, stop.” Jason put his hand over her mouth, told her it was “okay,”

and held his hand there the entire time. A.C. recalled being scared and that it “hurt

really bad.” She alleged she told no one about the incident, at least not

immediately after it occurred, because Jason threatened to hurt her if she did.

             The sexual abuse – and the focus of Count II of the indictment –

allegedly occurred late on January 26, 2016. On that date, R.G. had gone to the

emergency room and was spending the night at the hospital after experiencing

chest pains at work. Around midnight, she telephoned A.C., asking A.C. to bring

her a blanket and some clothes and to have Jason give her a ride there. After they

brought her things, along with food from Waffle House, R.G. asked A.C. to stay


                                         -3-
with her overnight. However, Jason offered to bring A.C. back to the hospital the

following morning, and he and A.C. left. According to A.C., and as discussed in

more depth below, Jason then sexually abused her in his truck on the drive home.

              The second rape – and the focus of Count III – allegedly occurred on

January 27, 2016, when Jason and A.C. returned from the hospital around 3:00 or

4:00 a.m. This incident is likewise discussed in more depth below.

             In April 2017, A.C. informed R.G. of these three incidents. R.G.

contacted the authorities. Following an investigation, Jason was indicted as set

forth above. He was eventually arrested on June 27, 2018. And, following a jury

trial from September 11, 2019 through September 13, 2019, the jury acquitted

Jason of Count I, but convicted him of Counts II and III. This appeal followed.

                             I. DIRECTED VERDICT

             We begin with Jason’s assertion that he was entitled to a directed

verdict on Counts II and III due to insufficient evidence. In Commonwealth v.

Benham, 816 S.W.2d 186 (Ky. 1991), the Kentucky Supreme Court delineated the

standard for handling a criminal defendant’s motion for a directed verdict as

follows:

             On motion for directed verdict, the trial court must draw
             all fair and reasonable inferences from the evidence in
             favor of the Commonwealth. If the evidence is sufficient
             to induce a reasonable juror to believe beyond a
             reasonable doubt that the defendant is guilty, a directed
             verdict should not be given. For the purpose of ruling on

                                         -4-
             the motion, the trial court must assume that the evidence
             for the Commonwealth is true, but reserving to the jury
             questions as to the credibility and weight to be given to
             such testimony.

Id. at 187 (citing Commonwealth v. Sawhill, 660 S.W.2d 3 (Ky. 1983)). See also

Norris v. Commonwealth, 89 S.W.3d 411, 416 (Ky. 2002). The standard for

appellate review of a denial of a motion for a directed verdict alleging insufficient

evidence dictates that if under the evidence as a whole it would not be clearly

unreasonable for a jury to find the defendant guilty, he is not entitled to a directed

verdict of acquittal. Benham, 816 S.W.2d at 187; Holbrooks v. Commonwealth, 85

S.W.3d 563, 569 (Ky. 2002).

             In this vein, Jason notes that Counts II and III each required the jury,

as instructed, to find that he raped or sexually abused A.C. through “forcible

compulsion.” His argument is that no such evidence was adduced. In his brief, he

describes the extent of the evidence relevant to those claims, which he deems

inadequate in this regard, as follows:

             AC testified about two incidents that happened in the
             early morning hours on January 27, 2016. The first
             which was the basis of the sex abuse conviction allegedly
             happened in [Jason’s] truck on the way back from the
             hospital after bringing AC’s mother food, clothing and a
             blanket. AC testified he started tugging at her pants. AC
             said she told [Jason] to leave her pants alone. He told her
             to lay down and she said no but he said it more
             aggressively and “I was scared of him; so I lay down
             with my head in his lap and my feet toward the passenger
             door. He pulled my pants down and started to put his

                                          -5-
             fingers inside me.” She said she was not going to do
             anything so he just kept putting his finger inside her. She
             did not try to get away because she knew that he was
             bigger than her and could make her do whatever. She
             realized at some point they were in back roads and she
             got mad and told him to take her home.

             When they got home, AC testified she yelled at him
             outside and hit him, and he was getting upset saying
             “stop”, “let’s go inside”, “the neighbors were going to
             hear.” AC got really angry, slammed the door and
             stomped to her room. [Jason] pulled her out of her bed
             and kind of dragged her to the couch and said she was
             sleeping there because he was really tired. She did not
             feel like fighting any more. She woke up on the couch to
             find her pants were down and [Jason] was getting on the
             couch with her. He was laying on the opposite way with
             his legs towards her, and he “scooted down” and put his
             penis inside her. AC explained she did not remember a
             whole lot from that time probably because she had just
             woken up and was still kind of asleep. She did not
             remember how long it lasted. She did not say anything to
             him when he was doing this on the couch because at that
             point she did not feel like fighting with him or anything.

(Internal record citations omitted.)

             However, Jason’s recitation of the evidence omits salient details and

warrants further elaboration. We begin by noting that his discussion of the

evidence is limited to “the early morning hours on January 27, 2016.” His

assumption appears to be that because the jury found him “not guilty” of Count I –

which asked the jury to determine whether he had committed first-degree or

second-degree rape against A.C. on one occasion between January 20, 2016, and

January 25, 2016 – the jury was therefore estopped from considering any evidence

                                         -6-
from January 20, 2016 through January 25, 2016 in conjunction with Counts II and

III.

             However, there is no such rule of estoppel. To the contrary,

“[c]redibility and weight of the evidence are matters within the exclusive province

of the jury.” Commonwealth v. Smith, 5 S.W.3d 126, 129 (Ky. 1999) (citations

omitted). And, jurors are free to believe parts and disbelieve other parts of the

evidence including the testimony of each witness. Id. In other words, it is true that

within the meaning of the instructions provided, the jury found reasonable doubt

regarding A.C.’s claim that Jason raped her on an occasion between January 20,

2016, and January 25, 2016. But, nothing precluded the jury from inferring from

the evidence that inappropriate sexual conduct apart from what had been charged

had indeed occurred in that timeframe; and, likewise, nothing precluded the jury

from lending credence to A.C.’s testimony regarding what happened after it

occurred, and prior to January 27, 2016:

             COMMONWEALTH: After the night that he came in
             your room, what happened the next day, if you
             remember?

             A.C.: I tried to kind of stay away from him.

             COMMONWEALTH: Did he say anything to you about
             this after that night?

             A.C.: He told me that if I told anyone that he would hurt
             me and that, um, I knew that if I told anyone, that he
             would go to jail and that he didn’t want that.

                                         -7-
               COMMONWEALTH: And did you believe him, that he
               would hurt you?

               A.C.: Yes.

               In sum, A.C. testified that shortly before January 27, 2016, Jason had

threatened her with physical harm if she told anyone about his illicit conduct

toward her. A.C. testified she believed his threat, particularly considering their

difference in size and strength; as Jason himself concedes, “he was bigger than her

and could make her do whatever.”3 And, during cross examination, A.C. testified

Jason’s threat of harm had a continuing effect upon her:

               DEFENSE: I don’t know. Really? If someone really
               brutalized you and raped you, you wouldn’t get anywhere
               near him, would you?

               A.C.: I was scared of him.

               DEFENSE: So, you’re so scared of him that you put
               yourself in his truck?

               A.C.: If I started acting funny around him, somebody
               would’ve noticed I was acting funny around him and he
               threatened me if I told someone.

               The jury was permitted to view the evidence regarding Jason’s actions

during Counts II and III in conjunction with, rather than divorced from, the


3
  When A.C. testified on September 12, 2019, she was seventeen years old and 5’3” tall. She
testified that in January 2016, when she was thirteen years old, “I was not as tall back then, and I
was not 100 pounds.” By contrast, Jason testified that in January 2016, when he was 36 years
old, he “probably weighed 178 pounds” and was 6’3.”

                                                -8-
evidence of Jason’s prior threat of harm toward A.C. With that in mind, we turn to

more of the specifics of A.C.’s testimony regarding Count II:

             COMMONWEALTH: When you were in the truck, did
             you say anything while he was touching you?

             A.C.: Yes. I told him that I didn’t want him to do it, that
             I didn’t know why he was doing it.

             ...

             COMMONWEALTH: When you were in the truck and
             you said he was touching you, do you think his finger
             went inside of you?

             A.C.: Yes.

             COMMONWEALTH: Was that inside of your vagina?

             A.C.: Yes.

             COMMONWEALTH: When this was happening, do
             you remember if he said anything to you?

             A.C.: He had asked me to do stuff to him, and I said no,
             and he got upset. But I, I wasn’t going to do anything.
             And so, he just kept putting his finger inside me.

             COMMONWEALTH: Did you try to get away?

             A.C.: Not much, that time, because I knew that he was
             bigger than me and he could make me do whatever.

             Furthermore, regarding Count III, it is a mischaracterization for Jason

to represent A.C. testified that, during the encounter, “[s]he did not say anything to

him when he was doing this on the couch because at that point she did not feel like



                                         -9-
fighting with him or anything.” Rather, her specific testimony on that point was as

follows:

             COMMONWEALTH: When he was doing these things
             on the couch, did you say anything to him?

             A.C.: No.

             COMMONWEALTH: Why not?

             A.C.: Because at that point, I didn’t feel like fighting
             would do anything.

(Emphasis added.)

             The element of “forcible compulsion” relevant to the charged offenses

at issue in this matter is defined in KRS 510.010(2) as follows:

             [P]hysical force or threat of physical force, express or
             implied, which places a person in fear of immediate
             death, physical injury to self or another person, fear of
             the immediate kidnap of self or another person, or fear of
             any offense under this chapter. Physical resistance on the
             part of the victim shall not be necessary to meet this
             definition[.]

             Furthermore, “forcible compulsion” does not require violence or

duress or resistance by the victim. Gibbs v. Commonwealth, 208 S.W.3d 848, 856

(Ky. 2006) (discussing statutory amendments in 1988 and 1996 eliminating any

requirement that the victim resist her attacker and holding that, in that case, the

defendant’s “act of taking [the victim’s] hand and placing it on his penis” satisfied

the physical force element, at least for the purpose of a directed verdict motion).


                                         -10-
See also Gordon v. Commonwealth, 214 S.W.3d 921 (Ky. App. 2006) (holding that

testimony to the effect that the defendant pushed and held apart the twelve-year-

old victim’s legs in the course of sodomizing her satisfied, for directed verdict

purposes, the “forcible compulsion” requirement). Here, considering this

precedent, or alternatively considering the evidence through the lens of what A.C.

testified was her continued fear created by Jason’s threat of harm prior to those two

episodes, a reasonable juror who believed A.C.’s testimony to be credible could

have concluded that Jason sexually abused and later raped A.C. by forcible

compulsion as set forth in Counts II and III. Accordingly, we find no error in the

trial court’s refusal to grant Jason a directed verdict in those respects.

                                    II. MISTRIAL

             Next, Jason argues the trial court erred by failing to declare a mistrial

based upon what he asserts was the cumulative prejudicial effect – which he

believes was evinced by a question from the jury during its deliberations – of three

testimonial statements from two witnesses. The first two of these statements are

italicized below and occurred during the Commonwealth’s direct examination of

R.G., A.C.’s mother:

             COMMONWEALTH: [R.G.], I know that you said you
             have three children. Have you ever talked to your
             children about the difference between, like, a “good”
             touch and a “bad” touch?

             [R.G.]: Yes.

                                          -11-
               COMMONWEALTH: And have any of your kids ever
               told you that they were touched in a bad way?

               [R.G.]: Yes.

               DEFENSE: I’m gonna object, your honor.

               COURT: Are we talking about [A.C.]?

               COMMONWEALTH: Yes.

               COURT: Is she gonna testify?

               COMMONWEALTH: She is.

               COURT: I’ll overrule it.4

               COMMONWEALTH: Um, which one of your children
               was it who told you that?

               [R.G.]: [A.C.]

               COMMONWEALTH: And do you remember when that
               was that she told you?




4
  In an unrelated argument, Jason asserts he is entitled to a new trial because, in his view, what
R.G. related regarding what A.C. told her about how he had “touched” A.C. “in a bad way”
qualified as inadmissible hearsay and improper corroboration of A.C.’s version of events. We
disagree. R.G. did not relate this statement to prove the truth of the matter asserted (i.e., that
Jason did touch A.C.); indeed, she repeatedly testified during her examination that she had no
personal knowledge regarding the truth of anything A.C. related to her regarding her alleged
encounters with Jason. Rather, A.C.’s delay in telling anyone about her alleged encounters with
Jason until early 2017 was a point of issue in this matter; and, from the context of this exchange,
it is evident R.G. related A.C.’s statement to illustrate why the police were not contacted about
this matter until early 2017 – a non-hearsay purpose. Moreover, as the trial court indicated when
overruling Jason’s objection as set forth above, R.G.’s testimony was at worst merely cumulative
of A.C.’s properly-admitted testimony, and thus harmless error. See Kentucky Rule of Criminal
Procedure (RCr) 9.24.

                                               -12-
[R.G.]: It was back, I don’t remember exactly when she
told me, like, exact date or anything like that, I’m not
good with dates, so, but I don’t remember no exact date.

COMMONWEALTH: Do you remember if it was the
summertime or wintertime?

[R.G.]: It was, it was cold. She told me, I didn’t smoke
in my house. She came out to the garage where I was
smoking, which I have a heater out there, so I was sitting
in front of my heater, so I’m assuming it was cool.

COMMONWEALTH: And what did she, who did she
tell you had done this to her?

[R.G.]: Jason.

COMMONWEALTH: And did she give you a time that
it had occurred?

[R.G.]: She had told me when he first had touched her,
and then –

DEFENSE: Objection. Never mind.

[R.G.]: She proceeded to go on about more that had
happened and what all he had done.

COMMONWEALTH: Um, do you think that that was in
2017, do you remember how old [A.C.] was at that time?

[R.G.]: Yeah, it was probably about 2017.

COMMONWEALTH: Okay. And did she give you a
time of when it had happened, if it had been –

[R.G.]: She, the first initial touch, she told me what, like,
there was a birthday party that day.

COMMONWEALTH: Okay, so –

                            -13-
              DEFENSE: Objection, your honor. May we approach?

              COURT: Yes.

              ...

              COMMONWEALTH: What was the next thing she told
              you happened, or when, I guess?

              [R.G.]: The day that she told me it had first initially, like
              when he first physically touched her was –

              COMMONWEALTH: Let’s stay away from that and
              talk about –

              DEFENSE: Your honor, objection. May we approach?

              COURT: Sure.

              The third testimonial statement Jason found objectionable is italicized

below and occurred during the Commonwealth’s direct examination of Andrew

Sikes,5 A.C.’s former boyfriend:

              COMMONWEALTH: When you all were dating, was
              there ever a time that [A.C.] shared something bad that
              had happened with her?

              SIKES: Yes.

              COMMONWEALTH: Um, who did she tell you did
              those things?

              SIKES: Jason Bowles.


5
 Throughout their respective briefs, Jason and the Commonwealth continuously refer to this
witness as “Andrew Sykes.”

                                             -14-
               COMMONWEALTH: And what did she tell you
               happened?

               SIKES: Uh, he told, she told me that he started out by
               touching her, and then it eventually moved –

               DEFENSE: Objection, your honor.

               COURT: Go ahead. You may continue.6

6
  Jason raises another argument in roughly the same vein as what is set forth in Note 4, supra,
relating to the trial court’s overruling of his objection to Sikes’s statements that A.C. told him
Jason “started out by touching her, and then it eventually moved . . . to him coming in her room
in the middle of the night and raping her.” Additionally, he takes issue with (despite having
raised no contemporaneous objection to) similar testimony Sikes later provided on direct
examination:

       COMMONWEALTH: Andrew, did [A.C.] tell you during your relationship
       about two incidents of rape that happened to her?

       SIKES: Yes, she did.

       COMMONWEALTH: And when she told you these things, what was your
       response?

       SIKES: Well, I was kind of speechless at first. I really didn’t know how to
       respond. It was more consoling her than anything.

       COMMONWEALTH: Did you encourage her to tell other people that this
       happened?

       SIKES: I did.

       COMMONWEALTH: And do you think that she did that?

       SIKES: She did. She ended up going to her mom right after that.

Jason asserts he is entitled to a new trial because, in his view, what Sikes related regarding what
A.C. told him qualified as inadmissible hearsay and improper corroboration of A.C.’s version of
events. We disagree. Sikes did not relate these statements to prove the truth of the matter
asserted; indeed, he repeatedly testified during his examination that he had no personal
knowledge regarding the truth of anything A.C. related to him regarding her alleged encounters
with Jason. Once again, we reiterate that A.C.’s delay in telling anyone about her alleged
encounters with Jason until early 2017 was a point of issue in this matter; and, from the context
of this exchange, it is evident Sikes related A.C.’s statement to illustrate why the police were not

                                               -15-
              COMMONWEALTH: You’re good. Answer the
              question.

              SIKES: Uh, and it moved to him coming in her room in
              the middle of the night and raping her.

              COMMONWEALTH: And did she tell you that there
              was another incident that happened as well?

              SIKES: Um, in a different county.

              COMMONWEALTH: Okay –

              DEFENSE: Your honor, objection.

              COURT: Approach.

              As to the jury’s question, which Jason believes evinced the

cumulative prejudicial effect of the statements italicized above, it was addressed in

the following bench conference with the Commonwealth and the defense:

              COURT: This is jury question number three, from that,
              they have written, they said “the instructions provide a
              range of dates for the first incident that were different,”
              uh, “that were provided in the testimony. Can you
              provide the date of the first incident?” My response
              would be, “No, please determine from the evidence.”
              Anybody object to that going back as the answer?

              COMMONWEALTH: No.

              DEFENSE: No, your honor.



contacted about this matter until early 2017 – a non-hearsay purpose. Moreover, as the trial
court’s perfunctory overruling of Jason’s objection tends to indicate, Sikes’s testimony was at
worst merely cumulative of A.C.’s properly-admitted testimony, and at most harmless error. See
RCr 9.24.

                                             -16-
             COURT: The two parts to this next question, “There
             was discussion that initial touch happened after a
             birthday party. Is there a date on the birthday party?” I
             have written back, “Any discussion of a birthday party is
             not relevant and not to be considered.” Anybody,
             anybody got any problem? Absent your 404(b) request,
             any objection to that being answered that way?

             COMMONWEALTH: No, sir.

             DEFENSE: Um, no objection to it being answered that
             way, your honor.

             COURT: Okay. And I –

             DEFENSE: I’m preserving, I’m reserving my objection
             as to a mistrial.

(Emphasis added.)

             In sum, R.G. testified A.C. had told her during a cold day in 2017 that

Jason had first “touched” A.C. “in a bad way” on the date of a birthday party.

Sikes, for his part, testified A.C. had told him shortly after they began dating (i.e.,

shortly after April 2017) that Jason had “started out by touching her,” and that

“another incident” involving “something bad” with Jason had occurred “in a

different county.” This apparently caused the jury to question whether the date

Jason initially “touched” A.C. occurred on the date of a birthday party, and to

speculate – because the date of that birthday party had never been provided – that

perhaps the initial touching had preceded the date of Count I.




                                          -17-
             That, in turn, leads to Jason’s argument on appeal. Boiled down, he

contends the trial court should have declared a mistrial because the jury may have

indeed inferred that he initially “touched” A.C. at a birthday party prior to the

range of dates specified in Count I. This was improper, he asserts, because the trial

court had previously granted his pre-trial motion to exclude any testimony

regarding that alleged incident. It was also an improper violation of his “due

process right to a fair trial as guaranteed by the Fourteenth Amendment,” as he

asserts in his brief, because this qualified as inadmissible “other bad acts” evidence

prohibited by Kentucky Rule of Evidence (KRE) 404. In that vein, he explains:

             The Supreme Court has recognized, “[T]here exists
             universal agreement that evidence of this sort is
             inherently and highly prejudicial to a defendant. It is
             very difficult for jurors to sift and separate such
             damaging information to avoid the natural inclination to
             view it as evidence of a defendant’s criminal disposition,
             especially in child sexual abuse cases.” Bell v.
             Commonwealth, [875] S.W.2d 882, 890-91 (Ky. 1994).
             See also Clark v. Commonwealth, 223 S.W.3d 90, 101
             (Ky. 2007).

             We disagree with his interpretation of KRE 404. As an aside, we

have purposefully omitted any meaningful description of this “birthday party”

incident (1) to underscore the full extent of what little the jury heard about it over

the course of three days of testimony; and (2) because the record provides no

evidence regarding that alleged incident – only conflicting assertions about it from

the parties’ respective counsel, put forth in their appellate briefs and during a

                                         -18-
pretrial hearing of September 6, 2019.7 However, why Jason and the trial court

deemed this “prior bad acts” evidence of the alleged birthday party incident

improper and thus subject to exclusion is, from a review of the scant record before

us, dubious. As illustrated by his argument set forth above and citations to Bell,

875 S.W.2d at 890, and Clark, 223 S.W.3d at 101, the legal basis cited by Jason for

excluding this evidence – which the trial court ultimately adopted in its pretrial

order of September 6, 2019 – was the general rule that, in order to prove a criminal

pattern of conduct or “signature crime” through evidence of a defendant’s extrinsic

bad acts or crimes against an extrinsic victim, the evidence in question must

clearly demonstrate “the method of the commission of the other crime or crimes is

so similar and so unique as to indicate a reasonable probability that the crimes

were committed by the same person.” Bell, 875 S.W.2d at 889; see also Clark,

223 S.W.3d at 101 (“[G]iven the lack of distinctive similarities between Clark’s

conduct toward M.M. and his conduct toward E.H. and L.H., we find that the

probative value of M.M.’s testimony was greatly diminished by the temporal

remoteness of Clark’s abuse of M.M.”). Additionally, in excluding any reference

to this alleged birthday party incident, the trial court determined during the

7
  The details of the “birthday party” incident were initially represented by the Commonwealth in
its pretrial KRE 404(c) disclosure, and during a pretrial hearing of September 6, 2019. During
the September 6, 2019 pretrial hearing, the Commonwealth indicated the incident had occurred
in 2015. During a bench conference on September 12, 2019, at 2:42 p.m., both Jason’s counsel
and the Commonwealth’s counsel later agreed it occurred “six months” or “the summer before”
January 2016. Now, however, both parties represent in their appellate briefs that the “birthday
party” incident occurred two years before January 2016.

                                              -19-
September 6, 2019 pretrial hearing that it was irrelevant because, as the above

tends to indicate, it occurred in a different county.

              That said, Jason and the trial court apparently failed to appreciate the

significance of the fact that that the prior “birthday party” incident did not, as it

was described, concern a defendant’s extrinsic bad act or crime against an extrinsic

victim. Rather, it concerned a defendant’s extrinsic bad act or crime against the

same victim – which is a type of generally admissible “prior bad act” evidence that

has little to do with whether a “signature crime” has been committed, and instead

bears materially upon and may be permissibly used as evidence of motive – which

was squarely at issue in this matter. Applying this principle in Jenkins v.

Commonwealth, 496 S.W.3d 435, 458 (Ky. 2016), our Supreme Court explained it

as follows:

              Unlike Bell, however, this case involves extrinsic acts
              perpetrated not against an “extrinsic” victim, as it were,
              but rather against the same person allegedly the victim of
              the crimes for which the defendant is being tried.
              Evidence of similar acts perpetrated against the same
              victim, we have noted many times, is “almost always
              admissible,” under KRE 404(b), because it will almost
              always be significantly probative of a material issue aside
              from the defendant’s character. Noel v. Commonwealth,
              76 S.W.3d 923, 931 (Ky. 2002). See also, e.g., Harp v.
              Commonwealth, 266 S.W.3d 813 (Ky. 2008); Driver v.
              Commonwealth, 361 S.W.3d 877 (Ky. 2012); Lopez v.
              Commonwealth, 459 S.W.3d 867 (Ky. 2015). That does
              not mean, of course, that evidence of prior acts against
              the same victim is automatically admissible—relevance
              to a material issue and probativeness must be shown, and

                                          -20-
            the possibility of undue prejudice must still be
            considered—but our experience with these cases has
            taught that in most of them the Bell inquiry leads to
            admission.

            This case is no exception. As is often the case when sex
            offenses are alleged, one of the principal issues was
            whether a crime occurred at all. Jane alleged that Jenkins
            forced her into sex acts, while Jenkins denied sexual
            contact altogether. Relevant to that issue was whether
            Jenkins had a motive to do as Jane alleged, and Jane’s
            testimony to the effect that Jenkins had done similar
            things to her during her childhood (seemingly without
            consequence) tended to show that Jenkins did indeed find
            Jane attractive as a vulnerable object of his sexual
            impulses. In this instance, therefore, Jane’s “same
            victim” testimony served not as propensity evidence
            tending to show merely that Jenkins had a propensity for
            this type of crime; it related rather to this particular crime
            by tending to show that Jenkins had a motive involving
            this particular victim.

            Apart from that, evidence of a defendant’s other criminal or otherwise

bad acts against the same victim is admissible under the standard of KRE 404(b)

even if the evidence concerns an uncharged offense and, unsurprisingly, even if the

act in question occurred in a different county. See, e.g., Whaley v. Commonwealth,

567 S.W.3d 576, 586-87 (Ky. 2019) (explaining trial court’s permissible admission

of “same victim” bad acts evidence concerning an incident in Boone County

introduced during defendant’s trial for offenses committed in Kenton County).

            In any event, the standard for granting a mistrial is not, as Jason

appears to represent, merely whether a trial order excluding evidence – regardless


                                        -21-
of the dubiousness of that order – was violated. Rather, a mistrial is an extreme

remedy that is warranted only when the record reveals “a manifest necessity for

such an action or an urgent or real necessity.” Skaggs v. Commonwealth, 694

S.W.2d 672, 678 (Ky. 1985) (quoting Wiley v. Commonwealth, 575 S.W.2d 166

(Ky. App. 1978)); see also Sherroan v. Commonwealth, 142 S.W.3d 7, 17 (Ky.

2004). The occurrence complained of must be of such magnitude that the litigant

would be denied “a fair and impartial trial and the prejudicial effect can be

removed in no other way.” Gould v. Charlton Co., 929 S.W.2d 734, 738 (Ky.

1996).

             Moreover, there is a well-established presumption that the jury will

follow the trial court’s admonition, which usually cures any harm caused by the

occurrence. Sherroan, 142 S.W.3d at 17 (quoting Alexander v. Commonwealth,

862 S.W.2d 856, 859 (Ky. 1993), overruled on other grounds by Stringer v.

Commonwealth, 956 S.W.2d 883, 891 (Ky. 1997)); Graves v. Commonwealth, 17

S.W.3d 858, 865 (Ky. 2000). And, conspicuously absent from Jason’s brief is any

mention of the following facts: (1) after each of the three offending statements

italicized above, Jason declined offers from the trial court to appropriately

admonish the jury; and (2) after the jury asked its question, the trial court did

admonish the jury that “[a]ny discussion of a birthday party is not relevant and not




                                         -22-
to be considered” – an admonition to which Jason raised no objection apart from

preferring a mistrial.

               This presumption is overcome in only two situations: (1) when an

overwhelming probability exists that the jury is incapable of following the

admonition and a strong likelihood exists that the impermissible evidence would

be devastating to the defendant; or (2) when the question was not premised on a

factual basis and was “inflammatory” or “highly prejudicial.” Johnson v.

Commonwealth, 105 S.W.3d 430, 441 (Ky. 2003). “This standard is the same

where the movant waives the protections of an admonition due to oversight or as a

matter of trial strategy.” Sherroan, 142 S.W.3d at 17. When evidence of prior

crimes or bad acts is “introduced into evidence through the non-responsive[8]

answer of a witness, this [C]ourt must look at all of the evidence and determine

whether the defendant has been unduly prejudiced by that isolated statement.”

Phillips v. Commonwealth, 679 S.W.2d 235, 237-38 (Ky. 1984). The trial court



8
  Relative to this point, on September 13, 2019 (the third and final day of the trial in this matter),
when the trial court addressed Jason’s motion for a mistrial regarding these three remarks, the
trial court explained:

       I agree that there was an indication of another act. Um, but it was, they never
       mentioned it was in Edmonson County. But, it was in fact mentioned by two
       witnesses. I also believe that had this been a police officer or a professional
       witness, I may look at this differently. However, I believe that, I have little doubt
       that, and I don’t think [the defense] has argued that the Commonwealth in any
       way intentionally brought out that testimony. I think lay witnesses get on the
       stand, they start answering our questions, and then they forget that there’s this
       legal border, this legal boundary that they’re not to cross.

                                                -23-
has broad discretion to determine whether to grant a mistrial, Matthews v.

Commonwealth, 163 S.W.3d 11, 17 (Ky. 2005), and that court’s decision should

not be disturbed on appeal absent an abuse of discretion. Bray v. Commonwealth,

177 S.W.3d 741, 752 (Ky. 2005).

             Here, as Jason’s motion for a mistrial related not to a “question” but to

the effect of what he characterizes as impermissible evidence of his alleged prior

bad act toward A.C., the operative inquiry is whether: (1) an overwhelming

probability existed that the jury was incapable of following the admonition; and, if

so, (2) a strong likelihood existed that the impermissible evidence was devastating

to Jason. See Johnson, 105 S.W.3d at 441. And, regarding the former point,

             we do not expect a jury to erase from their minds what
             they have heard; and we do not expect testimony or
             evidence to be “unheard.” Bartley v. Commonwealth,
             400 S.W.3d 714, 736 (Ky. 2013). However, we do
             expect that instructions from the trial court will make
             clear what jurors are to disregard and what they are not
             allowed to consider.

Roberts v. Commonwealth, 599 S.W.3d 841, 852 (Ky. 2020).

             Here, nothing of record rebuts the presumption that the jury would

heed the admonition that “[a]ny discussion of a birthday party is not relevant and

not to be considered.” Indeed, the jury’s question about the birthday party did not

come after the trial court’s admonition, but before it. Furthermore, despite Jason’s

waiver of any admonition regarding Sikes’s reference to “another county,” the jury


                                        -24-
never asked any question in that respect, and the jury instructions specifically

required the jury to consider incidents that had occurred in Warren County only.

The wording of these admonitions was unambiguous, and the path on how to

proceed set out in the admonitions was clearly marked for the jury. The trial

court’s admonitions carried a high probability that the jury would follow the

instructions they were given. Accordingly, this alone is reason enough to affirm

the trial court’s decision not to grant a mistrial.

              As to the latter point, the record likewise fails to demonstrate a strong

likelihood existed that the “impermissible” evidence was “devastating” to Jason.

See Johnson, 105 S.W.3d at 441. As discussed, “this [C]ourt must look at all of

the evidence and determine whether the defendant has been unduly prejudiced by

that isolated statement.” Phillips, 679 S.W.2d at 238. Here, Jason takes issue with

three brief and isolated statements made over the course of a three-day trial. The

witnesses who made the statements – R.G. and Sikes – both repeatedly testified

that they had no personal knowledge of whether Jason had ever had any

inappropriate contact with A.C. More to the point, the one person who claimed

Jason did have inappropriate contact with A.C. – namely, A.C. herself – testified

only that it occurred in January 2016, as set forth in Counts I, II, and III; and that

prior to that time, she had had a high opinion of Jason and had felt comfortable

around him:


                                           -25-
             COMMONWEALTH: What was, before he started
             living with you, how long did you know Jason?

             A.C.: My whole life.

             COMMONWEALTH: Your whole life. And what did
             you think of him?

             A.C.: I thought he was fun and cool. He was kind of the
             cool one in the family that took you to do fun things.

             COMMONWEALTH: What would you do together?

             A.C.: We would go shopping. We would ride around.
             Just whatever we wanted to do, really.

             COMMONWEALTH: And did he help your mom out
             while he was living with you guys?

             A.C.: Sort of. Um, for example, my mom would give
             him money to go buy the groceries while she was at
             work.

             COMMONWEALTH: And, did he drive you to your
             activities?

             A.C.: Yes. He took me to almost all of my games that I
             had to cheer at because my mom was at work.

             Considering what is set forth above, the trial court’s decision to deny

Jason’s motion for a mistrial did not amount to an abuse of its discretion.

                       III. OTHER EVIDENTIARY ISSUES

             Apart from what has already been discussed, Jason also raises several

evidentiary issues which, in his view, warrant a new trial. To begin, Jason argues

he is entitled to a new trial due to the following testimony from R.G.:

                                        -26-
COMMONWEALTH: So, we’re going to focus again on
the night in the garage, when you said that you were
talking to [A.C.] And, what did she tell you?

[R.G.]: That, uh, she was raped.

COMMONWEALTH: And, did she indicate to you a
time that that happened?

[R.G.]: Yes.

COMMONWEALTH: When did she tell you that had
happened?

[R.G.]: She said that one of the nights was when I was
admitted into the hospital.

COMMONWEALTH: Well, you say “one of the
nights.” Was there another time when she told you it had
happened as well?

[R.G.]: Yes.

COMMONWEALTH: Do you recall how much time
had passed between when she told you that happened,
and the time she was telling you?

[R.G.]: It’d been a while. Like, a year or two.

COMMONWEALTH: Okay. And who did she say did
those things to her?

[R.G.]: Jason.

COMMONWEALTH: Um, do you recall what it was
that brought about [A.C.] telling you that about that time?

[R.G.]: Um, she said that at the time, she was dating a
guy, and that she’d talked to him about it, and he told her
that she needed to talk to me.

                           -27-
               COMMONWEALTH: And, what was her demeanor
               when she was telling you these things?

               [R.G.]: What do you mean?

               COMMONWEALTH: How was she acting?

               [R.G.]: While she was telling me?

               COMMONWEALTH: Yes.
               [R.G.]: She was upset.

               COMMONWEALTH: She was upset?

               [R.G.]: Yeah.

               COMMONWEALTH: What do you mean by “upset”?

               [R.G.]: She was crying.

               Jason takes issue with R.G.’s testimony set forth above because, in the

words of his brief, “it was unnecessary to have other witnesses repeat what AC

said out-of-court. AC testified in open court.” And, he adds, these statements

“served only to bolster AC’s credibility.”

               As the exchange set forth above makes apparent, however, any such

purported “error was not preserved by a contemporaneous[9] objection and so our


9
  Jason asserts his “objection” to this testimony was preserved because, as he argues in his brief,
“Defense counsel made a motion in limine to exclude hearsay, including prior consistent
statements unless it countered a charge of recent fabrication. The Commonwealth agreed to
exclude all hearsay.” However, that is not enough. As explained by our Supreme Court,

       An objection made prior to trial will not be treated in the appellate court as raising
       any question for review which is not strictly within the scope of the objection as

                                               -28-
review is for palpable error[.]” King v. Commonwealth, 472 S.W.3d 523, 528 (Ky.

2015). And, the admission of this testimony does not rise to the level of palpable

error. Palpable error requires a showing of “manifest injustice,” RCr 10.26, which

Jason has failed to demonstrate. Where impermissible testimony is cumulative of

other testimony – which Jason acknowledges is the case here – its admission is

harmless error. White v. Commonwealth, 5 S.W.3d 140, 142 (Ky. 1999)

(admission of hearsay testimony rendered cumulative and harmless by nearly

identical testimony of two other witnesses); Patterson v. Commonwealth, 555

S.W.2d 607, 609 (Ky. App. 1977) (same).

             Jason also requests review of several other evidentiary issues which,

as he acknowledges, he likewise failed to preserve. Again, we may only grant

relief for an unpreserved error when the error is (1) palpable; (2) affects the

substantial rights of a party; and (3) has caused a manifest injustice.

Commonwealth v. Jones, 283 S.W.3d 665, 668 (Ky. 2009).

             The first issue concerns evidence the Commonwealth adduced

demonstrating that between early February 2016 (when Jason moved out of A.C.’s


      made, both as to the matter objected to and as to the grounds of the objection. It
      must appear that the question was fairly brought to the attention of the trial court.
      . . . One claiming error may not rely on a broad ruling and thereafter fail to
      object specifically to the matter complained of.

Lanham v. Commonwealth, 171 S.W.3d 14, 21 (Ky. 2005) (emphasis added) (quoting Tucker v.
Commonwealth, 916 S.W.2d 181, 183 (Ky. 1996)).



                                              -29-
residence) and June 27, 2018 (the date he was arrested following his indictment in

this matter), Jason and his wife and children moved on three separate occasions,

residing in Denver, Colorado; Panama City, Florida; and in an RV in Mt. Pleasant,

Tennessee. Regarding this evidence, Detective Rebecca Robbins, who testified

that she began efforts to locate Jason in May 2017 shortly after A.C. reported this

matter to the police, stated at trial that Jason’s changes of residence made her

efforts somewhat difficult. The Commonwealth also commented on this evidence

during its closing arguments, suggesting Jason and his family had “lived off the

grid in an RV” while in Tennessee, and, “It’s an awful lot of moving around.”

             In his brief, Jason argues “the fact that [he] moved several times after

the alleged incidents happened at [R.G.’s] house was not probative guilt. Reasons

existed for his moves.” And, to be sure, Detective Robbins further qualified her

own testimony by adding there was “nothing unusual” about Jason’s changes of

residence; and Jason and his wife, Holly, provided extensive testimony regarding

why they moved, which Jason summarizes in his brief as follows:

             Holly Bowles testified that they moved from Alabama to
             Kentucky because they were going to take over the
             mortgage in his grandmother’s house but the heat was not
             on so [R.G.] invited them to stay in her home. They
             moved to Denver, Colorado after that; [Jason’s] oldest
             daughter lived there. After a year they moved to Panama
             City, Florida to be nearer to family. She said it was a
             spur of the moment decision by [Jason] to leave Denver.
             They stayed in Florida a year – they tried not to move
             around too much for their children. Then they moved to

                                         -30-
             Mt. Pleasant, Tennessee where they lived in an RV while
             they built a house. [Jason] always worked. The
             prosecutor asked if Holly knew what the term “off the
             grid” meant and she said she did. The prosecutor asked
             if that was how they were living. Holly said kind of, they
             still had cable TV and cell phones and stuff like that.
             [Jason] explained why they moved to those places,
             including that they left Kentucky because Holly was
             having an affair with her boss.

(Record citations omitted.)

             To be clear, the Commonwealth adduced this evidence to demonstrate

Jason’s “flight” from Kentucky – and by extension his consciousness of guilt. And

to be sure, such evidence can be relevant and admissible. See Day v.

Commonwealth, 361 S.W.3d 299, 303 (Ky. 2012) (“As a general rule, proof of

flight to elude capture or prevent discovery is admissible because flight is always

some evidence of a sense of guilt.” (Citation and internal quotations omitted)).

             However, even assuming this evidence fell short of what could be

considered proper evidence of “flight,” this evidence was not so prejudicial as to

bear upon Jason’s substantial rights, and it came nowhere near rendering his trial

manifestly unjust. See Jones, 283 S.W.3d at 668. As set forth above, Jason had

the opportunity to rebut it at trial; he and Holly testified extensively regarding the

circumstances of their moves; and, as noted, even Detective Robbins testified she

saw “nothing unusual” about it. Accordingly, this provides no basis for reversal.




                                         -31-
             The second issue concerns evidence the Commonwealth adduced

regarding a trip to Wal-Mart. In the relevant part of his brief, Jason argues:

             The prosecution elicited evidence that [Jason] and AC
             had gone to WalMart together on one occasion. [R.G.]
             testified it was just the two of them on the trip to
             Walmart and they were gone about 30 to 45 minutes.
             [N.G.] testified she remembered [Jason] taking AC to
             WalMart at midnight because she had a yeast infection
             and needed medicine for it. [N.G.] wanted to go but
             [Jason] told her to stay home and play with his laptop.
             [N.G.] said WalMart was not that far away and they were
             gone almost an hour.
             ...

             The prosecution also tried to infer [Jason] had done
             something improper by taking AC to WalMart one night
             for approximately an hour. All agreed the trip was to get
             either groceries or Monistat for AC. It also appeared
             [R.G.] had asked him to take AC. But no inference can
             be drawn from the testimony about the WalMart trip that
             makes it more or less likely that rape and sex abuse
             alleged occurred on different dates. It did allow the jury
             to speculate that [Jason] had done something improper
             during the trip.

(Internal record citations omitted.)

             However, the Commonwealth’s purpose for introducing this evidence

was to establish opportunity, which was a central issue in this matter. From the

outset, Jason asserted that, due to the number of people residing at A.C.’s residence

and the relatively small size of the residence, he had few opportunities to be alone

with A.C. However, the fact that Jason was nevertheless able, as a routine matter,

to be alone with A.C. for approximately an hour at or around midnight on occasion

                                         -32-
tended to contradict the notion that he lacked any opportunities to be alone with

her, or – of equal importance – the notion that his being alone with her would have

raised any strong suspicions of wrongdoing. “Implicit in the concept of palpable

error correction is that the error is so obvious that the trial court was remiss in

failing to act upon it sua sponte.” Lamb v. Commonwealth, 510 S.W.3d 316, 325

(Ky. 2017). Here, there was no such obvious error.

             The third issue concerns testimony the Commonwealth elicited from

A.C.’s younger sister, N.G. Her relevant testimony was as follows:

             COMMONWEALTH: When Jason first came to live
             with you, and you all are related so I’m guessing have
             you known him a long time?

             N.G.: My whole life.

             COMMONWEALTH: What did you think of Jason?

             N.G.: At the beginning, or –

             COMMONWEALTH: Yes.

             N.G.: – or when he first came for Christmas?

             COMMONWEALTH: When he came for Christmas.
             What did you think about him?

             N.G.: I felt something was off. He, we used to be close
             when I was younger, and our relationship wasn’t how it
             was. He felt different, weird to me. Like, my gut feeling
             was different. Just, he felt off.

             COMMONWEALTH: Was it different the whole time
             he lived with you?

                                          -33-
N.G.: Yeah.
COMMONWEALTH: Did you see any things that you
thought were weird?

N.G.: Yeah.

COMMONWEALTH: Like what?

N.G.: Jason, instead of when, like, his wife and my sister
were sitting on the couch, he would go sit beside my
sister instead of his wife.

COMMONWEALTH: How did Jason act around your
sister other than by wanting to sit by her?

N.G.: He was weird. He would make weird comments
about the way she dressed. And I would never hear him
comment about, like, the way his wife dressed. And, it
was just off to me. In my gut feeling, I knew something
was wrong.

COMMONWEALTH: Do you remember any of the
comments that you heard Jason make about your sister?

N.G.: I remember one time, my sister was wearing
leggings and she was getting ready to get into his truck
because we were going somewhere, and he made a
comment about them.

COMMONWEALTH: About the leggings?

N.G.: Yeah.

COMMONWEALTH: Do you remember what it was?

N.G.: Not particularly, but it was something about her
legs, or the leggings, or something like that.




                           -34-
            COMMONWEALTH: And she was getting in the truck.
            Where in the truck was [A.C.] getting in?

            N.G.: The front. She always sat in the front.

            COMMONWEALTH: Did you ask to sit in the front?

            N.G.: I would, but I would never get to.

            COMMONWEALTH: You would never get to, is that
            what you said?

            N.G.: Hardly ever.

            COMMONWEALTH: Did you ever know of Jason
            buying your sister anything?

            N.G.: Yeah.

            COMMONWEALTH: Do you remember what he
            bought her?

            N.G.: He bought her boots, her and her friend boots. A
            Victoria’s Secret shirt. And some other things, but those
            are the only things I can remember.

            As to why Jason takes issue with this testimony, he presents the

following argument in his brief:

            [N.G.] testified after [Jason] came to live with them she
            thought something was off. “He felt weird to me, my gut
            feeling was different.” She saw things she thought were
            weird like him sitting next to AC on the couch, allowing
            AC to ride in the front seat of the car, and making
            “weird” comments about the way she dressed like
            complimenting her leggings. She said, “My gut feeling, I
            know something was wrong.”

            ...

                                      -35-
             [N.G.’s] speculation was certainly inadmissible. It was
             improper opinion evidence violating KRE 701. What
             [N.G.] described was not “an observed phenomenon
             where there exists no other feasible alternative by which
             to communicate that observation to the trier of fact.”
             Clifford v. Commonwealth, 7 S.W.3d 371, 374 (Ky.
             1999).

             We disagree. As indicated, Jason apparently believes, in light of what

is set forth above, that N.G. provided impermissible “lay opinion” testimony in

violation of KRE 701, which provides:

             If the witness is not testifying as an expert, the witness’
             testimony in the form of opinions or inferences is limited
             to those opinions or inferences which are:

             (a) Rationally based on the perception of the witness;

             (b) Helpful to a clear understanding of the witness’
             testimony or the determination of a fact in issue; and

             (c) Not based on scientific, technical, or other specialized
             knowledge within the scope of Rule 702.

             Here, N.G.’s opinion was “[n]ot based on scientific, technical, or

other specialized knowledge,” per subsection (c). Distilled to its essence, N.G.’s

opinion was that Jason acted less like a relative toward A.C., and more like a male

attracted to a female – something well within the purview of lay testimony. Per

subsection (a), it was also rationally based upon N.G.’s perception of how Jason

acted toward AC: he preferred sitting next to A.C., rather than his wife; he made

comments about A.C.’s appearance, but not his wife’s appearance, and Jason’s

                                         -36-
comments about A.C.’s appearance made N.G. feel uncomfortable; and, she

recalled Jason took A.C. shopping and purchased gifts for A.C.

             And, per subsection (b), N.G.’s opinion testimony was indeed relevant

to the determination of a fact in issue in this matter – namely, motive. To

paraphrase Jenkins, 496 S.W.3d at 457, as is often the case when sex offenses are

alleged, one of the principle issues was whether a crime occurred at all. A.C.

alleged Jason forced her into sex acts, while Jason denied sexual contact

altogether. Relevant to that issue is whether Jason had a motive to do as A.C.

alleged, and N.G.’s testimony to the effect that Jason acted less like a relative

toward A.C., and more like a male attracted to a female, tended to show that Jason

did indeed find A.C. attractive as a vulnerable object of his sexual impulses. We

therefore find no error relative to this testimony, palpable or otherwise.

                                IV. CONCLUSION

             We have addressed the breadth of Jason’s arguments. He has

presented no instance of reversible error. We therefore AFFIRM.



             ALL CONCUR.




                                         -37-
BRIEFS FOR APPELLANT:        BRIEF FOR APPELLEE:

Kathleen K. Schmidt          Daniel Cameron
Assistant Public Advocate    Attorney General of Kentucky
Frankfort, Kentucky
                             Courtney J. Hightower
                             Assistant Attorney General
                             Frankfort, Kentucky




                            -38-